IN THE UNITED STATES COURT OF APPEALS

                                     FOR THE FIFTH CIRCUIT


                                            No. 01-31352


ANTONIO BOSLEY,

                                                                                Petitioner - Appellee,

                                                versus

BURL CAIN, WARDEN, Louisiana State Penitentiary,

                                                                             Respondent - Appellant,

JERRY JONES, District Attorney,


Appellant.


                             Appeal from the United States District Court
                                for the Western District of Louisiana
                                            (99-CV-827)

                                           October 1, 2002


Before GARWOOD and CLEMENT, Circuit Judges, and RESTANI, Judge.*

PER CURIAM:**

   We find that the district court erred in its determination that Antonio Bosley’s discrimination



       *
            Judge of the United States Court of International Trade, sitting by designation.
       **
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                   1
claim was not procedurally barred. The Louisiana Second Circuit Court of Appeal clearly found that

Bosley had procedurally defaulted this claim by failing to file a pre-trial motion to quash his

indictment as required under Louisiana law. Because a federal court reviewing a state prisoner’s

habeas petition must respect the state court’s determination that a claim is procedurally barred

pursuant to state law, Williams v. Cain, 125 F.3d 269, 275 (5th Cir. 1997) (citing Wainwright v.

Sykes, 433 U.S. 72, 90-91 (1977)), the judgment of the district court is REVERSED and the case

REMANDED for further proceedings consistent with this opinion.




                                                2